1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   ABUCAR NUNOW ABIKAR, et al.,                         Case No.: 3:17-cv-01036-GPC-AGS
11                                      Plaintiffs,
                                                          TENTATIVE ORDER DENYING
12   v.                                                   PLAINTIFFS’ MOTION FOR
                                                          CERTIFICATION OF CLASS
13   BRISTOL BAY NATIVE
                                                          ACTION
     CORPORATION, et al.,
14
                                      Defendants.         [ECF No. 55]
15
16
           Before the Court is Plaintiffs’ Motion for Certification of Class Action. ECF No.
17
     55. Plaintiffs in this case are refugees from Africa and were formerly employed by
18
     Defendants to assist training Marines in African culture. In this litigation, Plaintiffs
19
     claim that Defendants harassed and discriminated against them based on their race,
20
     national origin, and religion.
21
           Plaintiffs now move to certify the proposed class. Based in the reasoning below,
22
     the Court tentatively denies Plaintiffs’ Motion for Certification of Class Action. The
23
     parties will be permitted to address the tentative ruling at the scheduled hearing on
24
     December 14, 2018 at 1:30 p.m.
25
                                         I. BACKGROUND
26
     A.    Factual Background
27
           The following allegations are taken from Plaintiffs’ First Amended Class Action
28

                                                      1
                                                                               3:17-cv-01036-GPC-AGS
1    Complaint (“FAC”). Plaintiffs are current or former employees of Defendants Glacier
2    Technical Solutions, LLC, Bristol Bay Native Corporation, and Workforce Resources.
3    FAC, ECF No. 5 ¶ 2. Bristol Bay is the parent company of Glacier Technical Solutions
4    (“GTS”) and Workforce Resources. Id. ¶¶ 30-32. Defendants operate as joint employers
5    with respect to the allegations in the FAC. Id.
6          Defendants contract with the U.S. Department of Defense to train Marines in
7    African, Iraqi, Afghani, and Filipino culture. Id. ¶ 3. Defendants employ East African
8    refugees to roleplay as shopkeepers, village elders, and insurgents in simulated villages.
9    Id. The simulations teach Marines how to conduct safe and effective counter-insurgency
10   operations. Id. This roleplay employment is temporary, part-time, and sporadic. Id.
11   Members of the proffered class have worked for Defendants since 2010. Id. The East
12   African refugees Defendants employ are either citizens or permanent residents of the
13   United States. Id. ¶ 4.
14         Defendants have a consistent history of treating East African role-players less
15   favorably than role-players who are not East African. Id. ¶ 6. Most of this treatment was
16   advanced and effected by the site manager Habit Tarzi, and was adopted and endorsed by
17   managers Carol Giannini, Weston Giannini, Atiq Hamid, and David Tarzi. Id. For years,
18   the East African employees complained to Defendants about receiving disparate
19   treatment and being subjected to discriminatory harassment. Id. ¶ 9. When the
20   employees objected to this abuse, Defendants increased the mistreatment and threatened
21   terminating their employment. Id. Defendants continued to treat East African
22   roleplayers differently and adversely than similarly situated role-players from Iraq,
23   Afghanistan, or the Philippines. Id.
24         Beginning in December 2015 to February 2016, dozens of East African role-
25   players filed complaints of discrimination, harassment, and retaliation with the EEOC.
26   Id. ¶ 10. Defendants nonetheless persisted in their mistreatment. Id. On July 12, 2016,
27   as a group, the East African role-players filed an unfair labor practice charge with the
28   NLRB. Id. ¶ 11. Defendants still continued their adverse actions. Id.

                                                  2
                                                                              3:17-cv-01036-GPC-AGS
1          The FAC presents three classes. The “East African Class” consists of female and
2    male refugees from Somalia, Ethiopia, the Democratic Republic of Congo, and Burundi.
3    Id. ¶ 13. The “Female Class” consists of female East African refugees. Id. The “Muslim
4    Class” consists of Muslim East African refugees. Id.
5          Plaintiffs claim that Defendants engaged in discrimination and harassment of the
6    East African Class by: 1) subjecting them to insults, ridicule, scorn, and mockery directed
7    toward their race, color, national origin, language, culture and traditions.; 2) requiring
8    them to perform janitorial duties outside of their job description and without
9    compensation but did not require similarly situated non-East African Class members to
10   perform those janitorial duties; 3) failing to provide them with promotional opportunities,
11   rest and meal breaks, and food, and water to the same extent and in as favorable a manner
12   as provided to similarly situated non-East African Class members; and 4) retaliating
13   against them for complaining about the adverse treatment. Id. at 6-7.
14         Additionally, Plaintiffs claim that Defendants engaged in discrimination and
15   harassment of the Female Class based on gender/sex by: 1) subjecting them to insults,
16   ridicule, scorn, and mockery; 2) refusing to allow them to wear “traditional” clothing but
17   allowing non-Female Class members to wear traditional clothing; 3) requiring them to
18   perform “stereotypically female cleaning and housekeeping duties” outside their job
19   description and without compensation but not requiring non-Female Class members to do
20   so; 4) failing to provide them with promotional opportunities to the same extent as to
21   similarly situated non-Female Class members; and 4) retaliating against them for
22   complaint about the adverse treatment. Id. at 7-9.
23         The FAC claims that Defendants engaged in discrimination against the Muslim
24   Class by: 1) failing to provide religious accommodation; 2) subjecting them to insults,
25   ridicule, scorn, and mockery; and 3) retaliating against them for complaining about the
26   adverse treatment. Id. at 8-9.
27   B.    Procedural History
28         Plaintiffs filed their Complaint on May 19, 2017. ECF No. 1. On October 6, 2017,

                                                   3
                                                                               3:17-cv-01036-GPC-AGS
1    Plaintiffs filed their First Amended Complaint.1 ECF No. 5. Count IV of the FAC
2    claimed that Defendants’ practices and policies constitute illegal race discrimination with
3    respect to the making, performance, and termination of contracts prohibited by 42 U.S.C.
4    § 1981. FAC at 29. In Counts VII – X, Plaintiffs claim under California Government
5    Code §§ 12940(a) and (j) that Defendants discriminated against and harassed Plaintiffs on
6    the basis of race, color, national origin, gender/sex, and religion. FAC at 31-35. In
7    Count XII, Plaintiffs claimed that Defendants failed to prevent discrimination and
8    harassment in violation of the California Fair Employment and Housing Act (“FEHA”).
9    Id. at 35. Count XIII advances a claim for retaliation in violation of FEHA. Id. at 36.
10              Plaintiffs have now filed a Motion for Class Certification. ECF No. 55. Plaintiffs
11   request the Court certify a class
12              of all refugees living or formerly living in the United States, from Somalia,
                Ethiopia, the Democratic Republic of the Congo, Burundi, and other African
13
                countries (collectively, “East African” or “East African Countries”), who
14              work or worked as role-players for any of the Defendants at any time
                between January 01, 2010 and the date of judgment in this action, who
15
                allege they were treated worse than their counterparts because of race, color,
16              and national origin[.]
17   Pls.’ Mot. at 2.
18              Plaintiffs also ask the Court to appoint the named Plaintiffs as class
19   representatives, and appoint Marilyn Spencer and David Duchrow as co-lead counsel. Id.
20                                                     II. DISCUSSION
21   A.         Legal Standard
22              Class actions are governed by Federal Rule of Civil Procedure 23. Rule 23(a)
23   allows a class to be certified only if:
24              (1) the class is so numerous that joinder of all members is impracticable;
25              (2) there are questions of law or fact common to the class;
                (3) the claims or defenses of the representative parties are typical of the
26
                                                    
27
     1
      In an order on Defendants’ motion to dismiss the FAC, the Court dismissed Counts I, II, III, V, VI.
28   ECF No. 18

                                                             4
                                                                                       3:17-cv-01036-GPC-AGS
1          claims or defenses of the class; and
           (4) the representative parties will fairly and adequately protect the interests
2
           of the class.
3
     Fed. R. Civ. P. 23(a).
4
           In order to certify a class, each of the four requirements of Rule 23(a) must first be
5
     met. Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). Next, in
6
     addition to Rule 23(a)’s requirements, the proposed class must satisfy the requirements of
7
     one of the subdivisions of Rule 23(b). Zinser, 253 F.3d at 1186. Furthermore, Rule 23
8
     requires that “a court that certifies a class must appoint class counsel.” Fed. R. Civ. P.
9
     23(g)(1).
10
           “A plaintiff seeking class certification bears the burden of demonstrating that each
11
     element of Rule 23 is satisfied, and a district court may certify a class only if it
12
     determines that the plaintiff has met its burden.” Gray v. Golden Gate Nat. Recreational
13
     Area, 279 F.R.D. 501, 507 (N.D. Cal. 2011) (citing General Tel. Co. v. Falcon, 457 U.S.
14
     147, 158-61 (1982); Doninger v. Pac. Nw. Bell Inc., 564 F.2d 1304, 1308 (9th Cir.
15
     1977)).
16
     B.    Analysis
17
           1.     Numerosity
18
           Federal Rule of Civil Procedure 23(a)(1) requires that a class must be “so
19
     numerous that joinder of all members is impracticable.” “[C]ourts generally find that the
20
     numerosity factor is satisfied if the class comprises 40 or more members and will find
21
     that it has not been satisfied when the class comprises 21 or fewer.” Celano v. Marriott
22
     Int’l, Inc., 242 F.R.D. 544, 549 (N.D. Cal. 2007).
23
           Plaintiffs define the class as “all refugees living or formerly living in the United
24
     States, from Somalia, Ethiopia, the Democratic Republic of the Congo, Burundi, and
25
     other African countries . . . who work or worked as role-players for any of the Defendants
26
     at any time between January 01, 2010[,] and the date of judgment in this action [.]” Pls.’
27
     Mot. at 2. Plaintiffs assert that there are approximately 100-125 members of the class.
28

                                                    5
                                                                                3:17-cv-01036-GPC-AGS
1    Pls.’ Mem. at 9, ECF No. 55-1. In support of this assertion, Plaintiffs cite the
2    declarations of Said Abiyow and Spencer. Id. Said Abiyow asserts that he is aware that
3    Defendants “employed at least 100 to 125 people [] as African role players; these
4    individuals worked off and on between 2010 and 2017.” Abiyow Decl., ECF No. 55-26
5    at 14. Spencer asserts that approximately 100 individuals who worked for Defendants as
6    African role players have signed representation agreements with her firm. Spencer Decl.,
7    ECF No. 55-26 at 19.
8          Plaintiffs define the proposed class as refugees from Africa. Pls.’ Mot. at 2.
9    However, Abiyow does not attest as to how many refugees Defendants employed as
10   African role players. Similarly, Spencer does not allege how many of the individuals
11   who signed representation agreements are refugees.
12         Moreover, while Abiyow asserts the number of employees from 2010 to 2017, this
13   range includes a period of time that is beyond the applicable statute of limitations.
14   Plaintiffs filed their complaint on May 18, 2017. ECF No. 1. Plaintiffs raise claims
15   under 42 U.S.C. § 1981, which are subject to a four-year statute of limitations. Jones v.
16   R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004). Plaintiffs’ claims under FEHA
17   can only go as far back as one year before they filed their administrative complaints. See
18   Cal. Gov’t Code § 12960(d) (“No complaint may be filed after the expiration of one year
19   from the date upon which the alleged unlawful practice or refusal to cooperate
20   occurred[.]”). The earliest EEOC charge filed by Plaintiffs was filed on January 4, 2016.
21   ECF No. 7-4 at 8. Therefore, the class period for any FEHA claims would begin on
22   January 4, 2015.
23         Abiyow does not allege the number of East African role players Defendants
24   employed during the applicable statute of limitations period. Spencer also does not assert
25   how many individuals she has retained who worked for Defendants during this period.
26   Such evidence is particularly important here as Plaintiffs allege in their complaint that
27   class members’ employment was “temporary” and “sporadic.” FAC ¶ 3. Plaintiffs have
28   not pointed the Court to evidence that the class so numerous that joinder is impracticable

                                                   6
                                                                              3:17-cv-01036-GPC-AGS
1    of members that were employed by Defendants from May 18, 2013, onward. See Jeffries
2    v. Pension Trust Fund, 172 F.Supp.2d 389, 394 (S.D.N.Y.2001) (while plaintiff alleged
3    that a large number of union’s members were unemployed, it failed to proffer evidence of
4    how many laid-off members suffered the alleged injury; noting that while the court may
5    make “common sense assumptions to support a finding of numerosity,” it may not “do so
6    on the basis of pure speculation without any factual support”) (citations omitted). The
7    Court finds that Plaintiffs have not demonstrated numerosity.
8          2.      Commonality
9          Federal Rule of Civil Procedure 23(a)(2) requires that there be “questions of law or
10   fact common to the class.” Commonality requires that “the class members ‘have suffered
11   the same injury.’” Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50 (2011) (quoting
12   Falcon, 457 U.S. at 157. “The existence of shared legal issues with divergent factual
13   predicates is sufficient, as is a common core of salient facts coupled with disparate legal
14   remedies within the class.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir.
15   1998). “Rule 23(a)(2) has been construed permissively. All questions of fact and law
16   need not be common to satisfy the rule.” Staton v. Boeing Co., 327 F.3d 938, 953 (9th
17   Cir. 2003).
18         Plaintiffs assert that there are common questions of law and fact affecting rights of
19   each members of the class. Pls.’ Mem. at 12. These include: whether Defendants
20   subjected class members to insults and scorn directed toward their race, color, and
21   national origin, whether East African role-players were required to perform janitorial
22   duties outside of their job description and without compensation, whether non-East
23   African role-players were not required to perform janitorial duties outside their job
24   description or without compensation, and whether East African role-players were not
25   provided promotional opportunities, breaks, water, and food to the same extent and in as
26   favorable a manner as provided to similarly situated non-East African role-players. Id. at
27   12-13.
28         Plaintiffs have shown the existence of shared legal issues common to the class

                                                   7
                                                                              3:17-cv-01036-GPC-AGS
1    members. The Court finds that the commonality requirement has been met. The Court
2    will note, however, that Plaintiffs do not assert that there are any common questions of
3    law or fact as it relates to any religious discrimination.
4          3.     Typicality
5          To satisfy Federal Rule of Civil Procedure 23(a)(3), Plaintiffs’ claims must be
6    typical of the claims of the class. The typicality requirement is “permissive” and requires
7    only that Plaintiffs’ claims “are reasonably coextensive with those of absent class
8    members.” Hanlon, 150 F.3d at 1020. “The test of typicality ‘is whether other members
9    have the same or similar injury, whether the action is based on conduct which is not
10   unique to the named plaintiffs, and whether other class members have been injured by the
11   same course of conduct.’” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.
12   1992) (quoting Schwartz v. Harp, 108 F.R.D. 279, 282 (C.D. Cal. 1985)). “[C]lass
13   certification should not be granted if there is a danger that absent class members will
14   suffer if their representative is preoccupied with defenses unique to it.” Id. (citation
15   omitted and quotation marks omitted). “Typicality refers to the nature of the claim or
16   defense of the class representative, and not to the specific facts from which it arose or the
17   relief sought.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 984 (9th Cir. 2011)
18   (citation omitted).
19         Plaintiffs assert that each member of the proposed class was required to perform
20   janitorial duties and was denied adequate water while working because of race, color, or
21   national origin. Pls.’ Mem. at 9-10. Plaintiffs have thus shown that the class members
22   have similar injuries, the claims are based on conduct not unique to the named Plaintiffs,
23   and that class members have been injured by the same conduct.
24         4.     Adequacy
25         Rule 23(a) requires that “the representative parties will fairly and adequately
26   protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Resolution of two questions
27   determines legal adequacy: (1) do the named plaintiffs and their counsel have any
28   conflicts of interest with other class members and (2) will the named plaintiffs and their

                                                    8
                                                                                3:17-cv-01036-GPC-AGS
1    counsel prosecute the action vigorously on behalf of the class?” Hanlon, 150 F.3d at
2    1020 (citing Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978)).
3          The FAC names as representative plaintiffs: 1) Abucar Nunow Abikar; 2) Barkadle
4    Sheikh Muhamed Awmagan; 3) Arab Mursal Deh; 4) Majuma Madende; 5) Osman Musa
5    Mohamed; 6) Osman Musa Muganga; 7) Rukia Musa; and 8) Fatuma Somow. FAC ¶ 1.
6    Plaintiffs contend that the named Plaintiffs will fairly and adequately represent and
7    protect the interests of all members of the proffered class. In support of this contention,
8    Plaintiffs note that the named Plaintiffs participated in the EEOC and NLRB complaints,
9    appeared at the Early Neutral Evaluation, and participated in providing information to
10   counsel. Pls.’ Mem. at 11-12.
11         Defendants contend that Plaintiffs cannot establish adequacy of their
12   representation. Defendants assert that Awmagan, Deh, Mohamed, Muganga, and Musa
13   failed to sit for their duly-noticed depositions, and Madende appeared at hers but refused
14   to testify. However, there is nothing before the Court to impute fault to the Plaintiffs
15   themselves, rather than counsel. Specifically, with regard to Deh, Mohamed, Muganga,
16   and Musa, Plaintiffs did not appear at those depositions because Plaintiffs’ counsel was
17   not available on the dates the depositions were scheduled. There is nothing before the
18   Court to show that those Plaintiffs asserted that they were unavailable for depositions.
19         5.     Rule 23(b)
20         “If all four prerequisites of Rule 23(a) are satisfied, the Court must also find that
21   Plaintiff ‘satisfies through evidentiary proof’ at least one of the three subsections of Rule
22   23(b).” Magadia v. Wal-Mart Assocs., Inc., 324 F.R.D. 213, 219 (N.D. Cal. 2018)
23   (quoting Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013)). Rule 23(b) provides that a
24   class action may be maintained if:
25         (1) prosecuting separate actions by or against individual class members
           would create a risk of:
26
                  (A) inconsistent or varying adjudications with respect to individual
27                class members that would establish incompatible standards of conduct
                  for the party opposing the class; or
28

                                                   9
                                                                               3:17-cv-01036-GPC-AGS
1                 (B) adjudications with respect to individual class members that, as a
                  practical matter, would be dispositive of the interests of the other
2
                  members not parties to the individual adjudications or would
3                 substantially impair or impede their ability to protect their interests;
           (2) the party opposing the class has acted or refused to act on grounds that
4
           apply generally to the class, so that final injunctive relief or corresponding
5          declaratory relief is appropriate respecting the class as a whole; or
           (3) the court finds that the questions of law or fact common to class
6
           members predominate over any questions affecting only individual
7          members, and that a class action is superior to other available methods for
           fairly and efficiently adjudicating the controversy.
8
9          Plaintiffs do not cite, by reference to Rule 23(b), which subsection they invoke in

10   order to maintain their class action. However, Plaintiffs recite the language of Rule

11   23(b)(3) in their motion. Pls.’ Mem. at 14. In neither their Motion or memorandum in

12   support of the Motion do Plaintiffs cite or discuss Rule 23(b)(2). In their Reply,

13   Plaintiffs cite authority analyzing Rule 23(b)(2) and also assert “Rule 23(b)(2) [is] not

14   moot.” Reply, ECF No. 95 at 13. District courts “need not consider arguments raised for

15   the first time in a reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007)

16   (citing Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir. 2003)). See also Imageware

17   Sys., Inc. v. M2SYS Tech., LLC, No. 13CV846 DMS (JMA), 2013 WL 12089935, at *1

18   n.1 (S.D. Cal. Aug. 27, 2013) (“Parties should not raise new issues for the first time in

19   their reply briefs.”). Plaintiffs did not argue for class certification under Rule 23(b)(2) in

20   their Motion or corresponding memorandum. It is Plaintiffs’ burden to demonstrate they

21   have satisfied one of Rule 23(b)’s subsections. To the extent Plaintiffs raise certification

22   under Rule 23(b)(2) for the first time in their Reply, the Court finds that such argument is

23   waived.

24         Turning to Plaintiffs’ argument for certification under Rule 23(b)(3), that

25   subsection has two requirements, referred to as predominance and superiority: “common

26   questions must ‘predominate over any questions affecting only individual members,’ and

27   class resolution must be ‘superior to other available methods for the fair and efficient

28   adjudication of the controversy.’” Hanlon, 150 F.3d at 1022 (quoting Fed. R. Civ. P.

                                                   10
                                                                                3:17-cv-01036-GPC-AGS
1    23(b)(3)).
2          With regard to superiority, Plaintiffs assert that no other actions by individual
3    members of the class have been initiated, and no likely or foreseeable difficulties exist in
4    the management of the case as a class action. Pls.’ Mem. at 15.
5          “The Rule 23(b)(3) predominance inquiry is meant to test whether proposed
6    classes are sufficiently cohesive to warrant adjudication by representation.” Dukes, 564
7    U.S. at 376 (citation and quotation marks omitted). The predominance test of Rule
8    23(b)(3) is “far more demanding” than the commonality test under Rule 23(a)(2).
9    Amchem, 521 U.S. at 624. See also Hanlon, 150 F.3d at 1022 (“[T]he presence of
10   commonality alone [under 23(a)(2)] is not sufficient to fulfill Rule 23(b)(3).”).
11         Though common issues need not be “dispositive of the litigation,” In re Lorazepam
12   & Clorazepate Antitrust Litig., 202 F.R.D. 12, 29 (D.D.C. 2001), they must “present a
13   significant aspect of the case [that] can be resolved for all members of the class in a
14   single adjudication” so as to justify “handling the dispute on a representative rather than
15   an individual basis,” Hanlon, 150 F.3d at 1022. Whether the predominance requirement
16   is satisfied in a particular case “turns on close scrutiny of ‘the relationship between the
17   common and individual issues.’” In re Wells Fargo Home Mortg. Overtime Pay Litig.,
18   571 F.3d 953, 958 (9th Cir. 2009) (quoting Hanlon, 150 F.3d at 1022).
19         “The predominance inquiry begins ‘with the elements of the underlying cause of
20   action.’” Clay v. CytoSport, Inc., No. 3:15-CV-00165-L-AGS, 2018 WL 4283032, at *5
21   (S.D. Cal. Sept. 7, 2018) (quoting Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S.
22   804, 809 (2011)). “In determining whether common questions predominate, the Court
23   identifies the substantive issues related to plaintiff’s claims (both the causes of action and
24   affirmative defenses); then considers the proof necessary to establish each element of the
25   claim or defense; and considers how these issues would be tried.” Gaudin v. Saxon
26   Mortg. Servs., Inc., 297 F.R.D. 417, 426 (N.D. Cal. 2013). “The predominance inquiry
27   requires that plaintiff demonstrate that common questions predominate as to each cause
28   of action for which plaintiff seeks class certification.” Id. (citing Amchem, 521 U.S. at

                                                   11
                                                                               3:17-cv-01036-GPC-AGS
1    620). “Predominance requires that the common issues be both numerically and
2    qualitatively substantial in relation to the issues peculiar to individual class members.” In
3    re Dynamic Random Access Memory (DRAM) Antitrust Litig., No. M 02-1486, 2006 WL
4    1530166, at *6 (N.D. Cal. June 5, 2006) (internal quotation omitted).
5          If common questions “present a significant aspect of the case and they can be
6    resolved for all members of the class in a single adjudication,” then “there is clear
7    justification for handling the dispute on a representative rather than on an individual
8    basis,” and the predominance test is satisfied. Hanlon, 150 F.3d at 1022. “If the main
9    issues in a case require the separate adjudication of each class member’s individual claim
10   or defense, a Rule 23(b)(3) action would be inappropriate.” Zinser, 253 F.3d at 1190 (9th
11   Cir. 2001). This is because, inter alia, “the economy and efficiency of class action
12   treatment are lost and the need for judicial supervision and the risk of confusion are
13   magnified.” Id.
14         Plaintiffs have not sustained their burden under Rule 23(b)(3) for two reasons.
15   First, the only argument Plaintiffs make is the conclusor assertion that “[t]he questions of
16   law and fact common to the members of the class predominate over any questions
17   affecting only individual members.” Pls.’ Mem. at 14. “Conclusory assertions are not
18   enough” for Plaintiffs to meet their burden. Life Techs. Corp. v. Biosearch Techs., Inc.,
19   No. C-12-00852 WHA JCS, 2012 WL 1604710, at *7 (N.D. Cal. May 7, 2012).
20   Plaintiffs must “satisfy through evidentiary proof” Rule 23(b), yet Plaintiffs point the
21   Court to no evidence in support of their Rule 23(b)(3) assertion. Though analyzing
22   predominance “begins, of course, with the elements of the underlying cause of action,”
23   Halliburton, 563 U.S. at 809, Plaintiffs’ predominance assertion makes no reference to
24   their underlying claims.
25         Even diving into those claims, the Court is not persuaded that common questions
26   would predominate over any questions affecting individual members. Under § 1981,
27   individuals who bring private complaints of racial discrimination against an employer
28   bear the burden of establishing a prima facie case of discrimination. McDonnell Douglas

                                                  12
                                                                               3:17-cv-01036-GPC-AGS
1    Corp. v. Green, 42 U.S. 792 (1973). A plaintiff can establish a prima facie case of
2    employment discrimination under McDonnell Douglas by showing that: (1) he is a
3    member of a protected class; (2) he was qualified for his job and satisfactorily performed
4    the functions of his position; (3) he experienced an adverse employment action; and (4)
5    the employer treated other similarly situated individuals outside of the protected class
6    more favorably. Hawn, 615 F.3d at 1156. Alternatively, a plaintiff can provide more
7    direct evidence suggesting that there was discriminatory animus behind the adverse
8    employment decision. Cordova v. State Farm Ins. Cos., 124 F.3d 1145, 1148-1149 (9th
9    Cir. 1997). “Direct evidence is ‘evidence which, if believed, proves the fact [of
10   discriminatory animus] without inference or presumption.’” Vasquez v. Cty. of Los
11   Angeles, 349 F.3d 634, 640 (9th Cir. 2003) (citation omitted).
12         To state a claim for employment discrimination under FEHA, Plaintiffs must show
13   that: (1) they are members of a protected class; (2) they were performing their jobs in a
14   satisfactory manner; (3) they suffered an adverse employment decision; and (4) they were
15   treated differently than similarly situated persons outside their protected class.
16   Alatraqchi v. Uber Techs., Inc., No. C-13-03156 JSC, 2013 WL 4517756, at *6 (N.D.
17   Cal. Aug. 22, 2013) (citing McDonnell Douglas, 411 U.S. at 802; Schechner v. KPIX–TV,
18   686 F.3d 1018, 1023 (9th Cir. 2012)).
19         Courts have denied class certification in discrimination cases on grounds that the
20   plaintiffs failed to meet the predominance requirement. In Jackson v. Motel 6
21   Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997), plaintiffs sought class
22   certification for a class of African-American customers claiming that Motel 6
23   discriminated against its customers on the basis of race by denying accommodations or
24   providing them with substandard accommodations. The plaintiffs’ claims required them
25   to show that “(1) a Motel 6 employee denied him a room (or rented him a substandard
26   room) on the basis of his race and either (2) that that employee had the general authority
27   to rent motel rooms or (3) that that employee was acting in accordance with a Motel 6
28   policy or practice of racial discrimination.” Id. at 1006 n.13. The court of appeals held

                                                   13
                                                                               3:17-cv-01036-GPC-AGS
1    that “the single common issue” in the case of “whether Motel 6 has a practice or policy of
2    discrimination” was not “predominant over all the other issues that will attend the
3    Jackson plaintiffs’ claims.” Id. at 1006.
4          The Jackson plaintiffs’ claims will require distinctly case-specific inquiries
           into the facts surrounding each alleged incident of discrimination. The issues
5
           that must be addressed include not only whether a particular plaintiff was
6          denied a room or was rented a substandard room, but also whether there
           were any rooms vacant when that plaintiff inquired; whether the plaintiff had
7
           reservations; whether unclean rooms were rented to the plaintiff for reasons
8          having nothing to do with the plaintiff's race; whether the plaintiff, at the
           time that he requested a room, exhibited any non-racial characteristics
9
           legitimately counseling against renting him a room; and so on[.] These
10         issues are clearly predominant over the only issue arguably common to the
           class—whether Motel 6 has a practice or policy of racial discrimination.
11
           Indeed, we expect that most, if not all, of the plaintiffs’ claims will stand or
12         fall, not on the answer to the question whether Motel 6 has a practice or
           policy of racial discrimination, but on the resolution of these highly case-
13
           specific factual issues.
14
     Id. See also Rustein v. Avis Rent-A-Car Sys., Inc. 211 F.3d 1228 (11th Cir. 2000)
15
     (common issues in discrimination action brought by Jewish clients did not predominate
16
     because of need to determine damages for every plaintiff and identical discrimination was
17
     highly unlikely).
18
           Courts have also found a lack of predominance specifically in the employment
19
     discrimination context. In Harris v. Initial Security, Inc., the plaintiffs moved to certify a
20
     class consisting of “all black and dark-skinned employees of Defendant, . . . who were
21
     either terminated, passed over for promotion, subject to discipline, harassed and/or
22
     retaliated against on the basis of their race or color.” No. 05 CIV. 3873 (GBD), 2007 WL
23
     703868, at *7 (S.D.N.Y. Mar. 7, 2007) at *2. The plaintiffs claimed that they and
24
     twenty-five other black security guards were terminated because of the defendant’s
25
     “policy of discriminating against non-Hispanics.” Id. The plaintiffs also alleged that
26
     “two black guards . . . did not receive promotions despite being more qualified than
27
     Hispanic guards who did,” and “four Hispanic guards who . . . were unqualified for
28

                                                   14
                                                                               3:17-cv-01036-GPC-AGS
1    promotions but were nonetheless promoted ahead of more qualified black guards.” Id.
2    The plaintiffs claimed “that several black security guards . . . were forced by a Hispanic
3    supervisor to work overtime, even though they had young children to care for at home,
4    while similarly situated Hispanic guards were not.” Id. Finally, the plaintiffs alleged that
5    the manager “made several racist remarks towards blacks.” Id. The district court denied
6    class certification because
7           there are no questions of law or fact common to the members of the
            proposed class so that a class action would be superior to Plaintiffs
8
            adjudicating their claims individually. At best, Plaintiffs have individual
9           claims for discriminatory termination. They seek to represent a class of other
            plaintiffs who might also have claims for discrimination in promotions,
10
            overtime assignments, and discipline. Each individual claim would have its
11          own provable set of facts and measure of damages. Therefore, class
            certification would be inappropriate.
12
13   Id. at *7.

14          Looking to the issues raised by Plaintiffs in this case, the Court is not convinced

15   that common questions would predominate. To the extent Plaintiffs’ claim that they were

16   subjected to insults, such as that their “food smells bad,” ECF No. 55-13 at 3, “the

17   speaker’s meaning may depend on various factors including context, inflection, tone of

18   voice, local custom, and historical usage.” Ash v. Tyson Foods, Inc., 546 U.S. 454, 456

19   (2006). See also Barabin v. Aramark Corp., 210 F.R.D. 152, 162 (E.D. Pa. 2002), aff’d,

20   No. 02-8057, 2003 WL 355417 (3d Cir. Jan. 24, 2003) (“[W]hile all of the plaintiffs aver

21   that they were ‘subjected to frequent harassment and unjustified disciplinary sanctions by

22   Caucasian supervisors not imposed on similarly situated Caucasian employees,’ the

23   circumstances under which those acts of discrimination were committed and the resultant

24   injuries are unique to each individual plaintiff.”).

25          Plaintiffs also claim that they were required to perform janitorial duties that were

26   outside of their job description. Plaintiffs have not pointed to any “evidence that the

27   duties of the job are largely defined by comprehensive corporate procedures and

28   policies.” Damassia v. Duane Reade, Inc., 250 F.R.D. 152 (S.D.N.Y. 2008). It therefore

                                                   15
                                                                               3:17-cv-01036-GPC-AGS
1    appears that there would be an individualized determination as to job descriptions.
2    Plaintiffs similarly claim that they were required to perform janitorial duties without
3    compensation. But Plaintiffs have not explained if there was a uniform policy of how
4    Defendants paid the employees their wages, i.e. whether they were paid on an hourly or
5    salary basis. There would have to be individualized determinations as to how Defendants
6    paid the class members and if the employee was on the clock for the time they were
7    doing janitorial work.
8          For Plaintiffs’ claims of denial of promotions, it would be a highly individualized
9    determination as to whether a particular class member was denied a promotion, what the
10   criteria were for the promotion, whether members were qualified for the promotion, and
11   whether non-class members who were considered for the promotion were qualified. “An
12   individual’s qualifications, experience, and background for a particular job or contract
13   must be considered in any case where discrimination is alleged.” Reid v. Lockheed
14   Martin Aeronautics Co., 205 F.R.D. 655, 684 (N.D. Ga. 2001). “This is especially true
15   where the plaintiffs’ claims involve allegations of discrimination in promotions and
16   hostile work environment, which are by their very nature extremely individualized and
17   fact-intensive claims.” Id.
18         With regard to the denial of breaks, Plaintiffs fail to show how “[l]iability [can] be
19   established without individual trials for each class member to determine why each class
20   member did not clock out for a full 30-minute meal break on any particular day.” Kenny
21   v. Supercuts, Inc., 252 F.R.D. 641, 646 (N.D. Cal. 2008). See also Flores v. Supervalu,
22   Inc., 509 F. App’x. 593, 594 (9th Cir. 2013) (holding that district court correctly found
23   that plaintiff’s claim that supervisors compelled employees to forego breaks “required
24   examination of a number of human factors and individual idiosyncrasies having little to
25   do with an overarching policy and thus failed to satisfy Rule 23(b)(3)”) (citation and
26   quotation marks omitted). Nor have Plaintiffs “rais[ed] an inference of class-wide
27   discrimination through the use of statistical analysis.” Dukes, 509 F.3d at 1180.
28         It also appears that damages determinations would be highly individualized. The

                                                  16
                                                                              3:17-cv-01036-GPC-AGS
1    “Supreme Court has held that the plaintiff bears the burden of providing a damages
2    model showing that ‘damages are susceptible of measurement across the entire class for
3    purposes of Rule 23(b)(3).’” Grace v. Apple, Inc., No. 17-CV-00551-LHK, 2018 WL
4    4468825, at *12 (N.D. Cal. Sept. 18, 2018) (quoting Comcast, 569 U.S. at 35). “The
5    damages model ‘must measure only those damages attributable to’ the plaintiff’s theory
6    of liability.” Id. (quoting Comcast, 569 U.S. at 35). Plaintiffs have provided no damages
7    model to the Court that is susceptible of measurement across the entire class.
8          Plaintiffs contend that compensatory and punitive damages are common questions.
9    Pls.’ Mem. at 13. “Assuming arguendo that [Defendants] operated in a discriminatory
10   manner, calculating compensatory and punitive damages, as opposed to simply back pay,
11   for [dozens] of class members would prove to be quite an individualized task.” Reap v.
12   Cont’l Cas. Co., 199 F.R.D. 536, 549 (D.N.J. 2001). To the extent Plaintiffs seek back
13   pay, Plaintiffs have not shown that Defendants are not “entitled to individualized
14   determinations of each employee’s eligibility for backpay.” Dukes, 564 U.S. at 366. In
15   sum, Plaintiffs have not sustained their burden under Rule 23(b)(3).
16         6.     Adequacy of Class Counsel
17         Rule 23(g)(2) provides that if “one applicant seeks appointment as class counsel,
18   the court may appoint that applicant only if the applicant is adequate under Rule 23(g)(1)
19   and (4).” Rule 23(g)(1) states that in appointing class counsel, the Court:
20         (A) must consider:
                (i) the work counsel has done in identifying or investigating potential
21
                claims in the action;
22              (ii) counsel's experience in handling class actions, other complex
                litigation, and the types of claims asserted in the action;
23
                (iii) counsel's knowledge of the applicable law; and
24              (iv) the resources that counsel will commit to representing the class;
           (B) may consider any other matter pertinent to counsel’s ability to fairly and
25
           adequately represent the interests of the class[.]
26
     Fed. R. Civ. P. 23(g)(1).
27
           Rule 23(g)(4) requires that class counsel “fairly and adequately represent the
28

                                                  17
                                                                             3:17-cv-01036-GPC-AGS
1    interests of the class.” “[I]n this Circuit, adequacy of counsel is a valid and relevant basis
2    for denying a motion for class certification.” Varela v. Indus. Prof’l & Tech. Workers,
3    No. CV 08-1012 SVW (RZX), 2009 WL 10670788, at *3 (C.D. Cal. Oct. 28, 2009).
4    “Plaintiffs must show at this stage the presence on the field of adequate class counsel; the
5    Court cannot certify a class action with counsel to follow.” Rambarran v. Dynamic
6    Airways, LLC, No. 14-CV-10138 KBF, 2015 WL 4523222, at *10 (S.D.N.Y. July 27,
7    2015).
8          The Court first needs to sort out who has properly applied to be class counsel. In
9    their Motion for Class Certification, Plaintiffs request that Spencer and Duchrow be
10   named as co-lead counsel and that Johnson and McCammon be named as co-associate
11   counsel. On September 18, 2018, Plaintiffs asserted to the Court that they “are in the
12   process of selecting additional counsel to add to their legal team and anticipates the
13   additional attorneys will file their appearances within two weeks. At that time, attorney
14   Thomas J. McCammon will reduce his role in this case.” ECF No. 76 at 3. Plaintiffs
15   have not clarified what McCammon’s role is now or going forward.
16         In their Reply filed on October 19, 2018, Plaintiffs stated that they “are associating
17   in additional counsel, as indicated in a separate pleading, incorporated herein by
18   reference.” Reply, ECF No. 95 at 10. Plaintiffs do not identify which “separate
19   pleading” that is. Attached as an exhibit to Plaintiffs’ Reply is the Declaration of Neil
20   Pedersen. Pedersen Decl., ECF No. 95-4. Notably, Plaintiffs’ Reply did not include an
21   exhibit list or refer to the Pedersen’s Declaration.
22         On November 28, 2018, Plaintiffs filed their Notice of Association of Counsel,
23   ECF No. 106, asserting that attorneys Neil Pedersen, Michael Baltaxe, and Timothy
24   Sottile have entered the case as co-counsel for Plaintiffs. On December 4, 2018,
25   Plaintiffs filed a Supplemental Points and Authorities in Support of Class Certification.
26   ECF No. 108. Plaintiffs attached declarations from these attorneys “in support of class
27   certification,” and requested the Court consider “the increased strength of Plaintiffs’ legal
28   team in deciding their certification motion.” Id. at 1. Plaintiffs did not seek leave to file

                                                   18
                                                                               3:17-cv-01036-GPC-AGS
1    supplemental briefing. Plaintiffs’ new contentions raised in their Reply and supplemental
2    briefing in support of their motion for class certification are simply untimely and
3    improper. This Court “need not consider arguments raised for the first time in a reply
4    brief.” Zamani, 491 F.3d at 997.
5          Proffering this evidence after their Reply gave Defendants no chance to respond as
6    to whether counsel is adequate. Plaintiffs offer no reason to the Court why they could not
7    have retained these attorneys on this case prior to filing their motion for class
8    certification. The Court will therefore not consider Pedersen, Baltaxe, and Sottile for
9    purposes of Plaintiffs’ motion for class certification.
10                a.     The work counsel has done in identifying or investigating potential
                         claims in the action
11
12         Spencer asserts that in March 2016, members of the proposed class first contacted

13   her, and she has worked on this case since. Spencer Decl., ECF No. 55-26 at 19. At that

14   time, Spencer began to represent the class members in the EEOC proceedings. Id. at 20.

15   Moreover, in July 2016, Spencer filed charges to the NLRB. Id.

16                b.     Counsel’s Experience

17         Spencer asserts that she has practiced exclusively in the areas of employment and

18   labor law, and has been lead attorney or second chair for 35 trials and arbitrations.

19   Spencer Decl., ECF No. 55-26 at 21-22. Spencer also asserts that she has handled

20   approximately 25 multi-plaintiff discrimination cases. Duchrow asserts that he has

21   litigated four class action cases. Duchrow Decl., ECF No. 55-26 at 28. Johnson states

22   that she practices employment law. Johnson Decl., ECF No. 55-26 at 36. Moreover, she

23   has been lead attorney for approximately 20 trials and arbitrations, many of which

24   involved discrimination, retaliation, or wage disputes. Id. at 37.

25         As Defendants note, Johnson has been previously warned by a court in this district

26   after months of delay in obtaining a declaration that “[t]he Court will not permit further

27   gamesmanship of the court system and opposing counsel in this manner.” Evenflo Co.,

28   Inc. v. Augustine, No. 14CV1630 AJB (JLB), 2015 WL 13106024, at *3 (S.D. Cal. Jan.

                                                   19
                                                                               3:17-cv-01036-GPC-AGS
1    7, 2015). Defendants also note that Duchrow has been sanctioned by another court. In
2    Glass v. Intel Corp., Inc., No. CV-07-1835PHXMHM, 2009 WL 4050875 (D. Ariz. Nov.
3    20, 2009), Duchrow represented plaintiff Glass. Defendant brought a motion for
4    attorney’s fees, arguing that “Plaintiff’s action was frivolous, unreasonable, or without
5    foundation.” Id. at *1. The district court agreed. The court noted that Glass had brought
6    three discrimination, harassment, and retaliation lawsuits against his former employer,
7    and none of them “came even remotely close to presenting a meritorious claim for relief.”
8    Id. The court thus ordered attorney’s fees to Intel.
9           However, rather than making Kevin Glass solely responsible for this award,
            the Court will also award fees against Glass’ attorney, Mr. David J.
10
            Duchrow. The Court notes that Mr. Duchrow represented Glass in all three
11          of these now dismissed frivolous federal cases. In the Court’s estimation,
            Mr. Duchrow played a critical role in enabling the continuation of Glass’
12
            litigation-which amounted to a tremendous waste of both the Court's time
13          and the funds of Intel’s shareholders. Mr. Duchrow’s action is therefore
            sanctionable under 28 U.S.C. § 1927 and the Court's inherent power.
14
15   Id. at *2.

16          Duchrow asserts that those three cases later settled, and Duchrow then filed a
17   motion for reconsideration of the sanctions order. Duchrow Decl. ¶ 7, ECF No. 95-1.
18   The district court granted the motion for reconsideration, but later issued a nearly
19   identical order as the prior sanctions order. Id. Duchrow appealed to the Ninth Circuit,
20   and the parties settled. Id. While Duchrow emphasizes that no sanctions were paid as a
21   result of the settlement, Duchrow has not shown that the district court erred in
22   sanctioning him.
23                c.     Counsel’s knowledge of the applicable law
24          Based on Plaintiffs’ motion practice with respect to this instant motion, the Court
25   questions counsel’s knowledge of the applicable law. The class certification motion itself
26   is noticeably deficient. Only once in the motion to certify class, and never in the
27   memorandum, do Plaintiffs cite Federal Rule of Civil Procedure 23, the rule that governs
28   class certification. As discussed above, Plaintiffs did not explain, by reference to the

                                                  20
                                                                              3:17-cv-01036-GPC-AGS
1    rule, which subsection of 23(b) Plaintiffs invoke for class certification, and Plaintiffs’
2    argument under Rule 23(b) was woefully deficient. For issues such of typicality,
3    numerosity, and adequacy, which are essential requirements that Plaintiffs bear the
4    burden of meeting, Plaintiffs give the Court no case law to demonstrate how to analyze
5    whether Plaintiffs have satisfied these elements. Plaintiffs’ analysis is also lacking with
6    respect to the substantive law of their claims. Plaintiffs did not explain to the Court the
7    elements of their substantive claims. The Court is not persuaded that counsel has
8    adequate knowledge of the applicable law. See Kurczi v. Eli Lilly & Co., 160 F.R.D. 667,
9    679 (N.D. Ohio 1995) (“Not only has the proposed class failed to research legal issues
10   adequately and to construct thoughtful pleadings, they have proved to be incapable of
11   handling the workload involved in processing the extensive discovery material which
12   necessarily arises in an action such as this.”).
13                d.     Resources that counsel will commit to representing the class
14         The Court questions whether counsel has sufficient resources to commit to
15   representing the class in this case. Even with three or four attorneys assigned to this case,
16   counsel has routinely asked the Court to push back deadlines or asked defense counsel to
17   reschedule discovery matters based on Plaintiffs’ counsel unavailability. See e.g., Joint
18   Stipulation Re: Requested Continuance of Case Management Conference, ECF No. 27.
19                e.     Any other matter pertinent to counsel’s ability to fairly and adequately
                         represent the interests of the class
20
21          “In determining the adequacy of counsel, the court looks beyond reputation built

22   upon past practice and examines counsel’s competence displayed by present

23   performance.” Bolanos v. Norwegian Cruise Lines Ltd., 212 F.R.D. 144, 156 (S.D.N.Y.

24   2002) (citation omitted). This case began poorly for counsel. Plaintiffs filed their

25   original complaint on May 18, 2017. ECF No. 1. Though a summons was issued the

26   next day, Plaintiffs failed to serve Defendants for four months, well beyond the deadline

27   set by Federal Rule of Civil Procedure 4(m). It was not until October 4, 2017, that

28   counsel began the process of litigating this case. ECF No. 4. In an Order entered on July

                                                   21
                                                                               3:17-cv-01036-GPC-AGS
1    20, 2018, the Court cataloged counsel’s pattern of consistently failing to meet Court
2    deadlines and failing to follow Court rules. Order, ECF No. 45 at 9.
3          Counsel’s filing of this motion for class certification has furthered revealed
4    counsel’s inadequacy. The Magistrate Judge set a deadline of July 27, 2017, to file a
5    motion for class certification. ECF No. 33 at 2. On the deadline, Plaintiffs’ counsel
6    Spencer filed a defective motion that was incomplete and filled with redline edits intact.
7    ECF No. 49 at 8. On July 30, 2018, Spencer called chambers and asserted that the
8    defective filing was caused by her using the wrong web browser. Order, ECF No. 58 at
9    1-2. Plaintiffs finally filed the corrected motion for class certification on August 2, 2018.
10   ECF No. 55.
11         Unfortunately, as this Court has previously noted:
12                 This is not the first time Attorney Spencer has “mistakenly” filed a
           draft filing near a deadline set by this Court. After Defendants filed a
13
           motion to dismiss and strike Plaintiffs’ complaint, the Court set a response
14         deadline of November 24, 2017. On the afternoon of November 22,
           Attorney Spencer called this Court’s chambers suggesting that she might file
15
           a motion to extend Plaintiffs’ response deadline. No such motion was filed.
16         Rather, at 11:54 p.m. on November 24, Attorney Spencer filed a document
           purported to be a response to Defendants’ motion. The document Attorney
17
           Spencer filed, however, was an incomplete draft. The following Monday,
18         Attorney Spencer filed a completed version of the opposition. Three days
           later, she filed a motion for leave to file her untimely corrected response. In
19
           that motion, Attorney Spencer claimed that on the evening of November 24
20         she had trouble uploading her response because she was unable to find the
           hyperlink responsible for uploading documents. Shortly before midnight,
21
           the previously hidden link returned on her browser, permitting her to upload
22         a document. In a hurry to file her response timely, however, Attorney
           Spencer claimed she accidentally filed a “much earlier draft.” When she
23
           realized this mistake a few minutes later, the link to upload a document was,
24         according to Attorney Spencer, nowhere to be found. The Court granted the
           motion for leave to file her untimely filing.
25
                   Another similar incident occurred in May 2018. After several hiccups
26         in the case management conference process—resulting at least in part from
           what appears to be Plaintiffs’ failure to make initial disclosures—Judge
27
           Schopler issued a scheduling order setting the deadline for any motion to
28         amend Plaintiffs’ complaint at May 18, 2018. At midnight on the evening of

                                                  22
                                                                               3:17-cv-01036-GPC-AGS
1               May 18, Attorney Spencer filed a motion to amend the complaint. She filed
                her proposed Second Amended Complaint in the early morning of May 19.
2
                Contrary to this Court’s rules, Attorney Spencer failed to (1) obtain a
3               hearing date on this motion, and (2) file a redline version of the proposed
                Second Amended Complaint demonstrating the differences between the
4
                operative complaint and the proposed version. On May 22, Attorney
5               Spencer refiled her motion after obtaining a hearing date. She did not file
                the redlined version of the Second Amended Complaint until July 7. In
6
                denying Plaintiffs’ motion without prejudice, the Court acknowledged
7               Attorney Spencer’s “pattern of conduct” relating to her failing to meet
                Court-ordered deadlines, and it warned that the Court “is unlikely to grant a
8
                last-minute (or untimely) request to extend the deadline for filing any further
9               motion to amend the complaint.”
10   Order, ECF No. 58 at 2-3 (internal ECF citations omitted).
11              Most recently, the Court was made aware that due to counsel’s conduct, five
12   named Plaintiffs failed to appear for their duly-noticed depositions, and one named
13   Plaintiff refused to testify because counsel believed (with no evidentiary proof) that an
14   interpreter for a different language would be present.
15              Based on counsel’s conduct in this litigation, the Court does not find that counsel is
16   adequate.2
17                                                     III. CONCLUSION
18              The Court tentatively finds that Plaintiffs have not carried their burden of
19   demonstrating that the class is so numerous that joinder of all members is impracticable,
20
                                                    
21
22   2
       See e.g. Wrighten v. Metropolitan Hospitals, Inc., 726 F.2d 1346 (9th Cir. 1984) (denying certification
     because counsel failed to timely move for certification, failed to properly respond to discovery, failed to
23   hire local counsel and submitted pleadings with “assembly line” quality); McGowan v. Faulkner
     Concrete Pipe Co., 659 F.2d 554, 559 (5th Cir. 1981) (class certification denied where counsel
24   displayed “lack of competency” in completing discovery); Kingsepp v. Wesleyan Univ., 142 F.R.D. 597,
25   602 (S.D.N.Y. 1992) (denying class certification where “[counsel’s] documented failures to comply with
     a variety of court orders, statutory requirements, and the Federal Rules of Civil Procedure indicate[d]
26   that he [was] not an attorney who should be entrusted to conduct the proposed litigation”); Sicinski v.
     Reliance Funding Corp., 82 F.R.D. 730, 734 & n. 2 (S.D.N.Y.1979) (class certification denied where
27   counsel’s performance in commencing the action and proceeding with discovery had been
     unsatisfactory).
28

                                                             23
                                                                                         3:17-cv-01036-GPC-AGS
1    that questions of law or fact common to class members predominate over any questions
2    affecting only individuals, or that class counsel is adequate.
3          IT IS SO ORDERED.
4    Dated: December 14, 2018
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  24
                                                                         3:17-cv-01036-GPC-AGS
